United States Court of Appeals
                     For the First Circuit

Nos. 18-1916
                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          VAUGHN LEWIS,

                      Defendant, Appellant.


                          ERRATA SHEET


     The concurring opinion of Torruella and Thompson, Circuit
Judges, issued on June 16, 2020, is amended as follows:

     On page 28 lines 9–12, change:

     "Unlike the Guidelines themselves, however, commentary to the
Guidelines never passes through the gauntlets of congressional
review or notice and comment." Id. at 386.

     To:

     Unlike the Guidelines themselves, however, commentary to the
Guidelines is not required to pass through the gauntlets of
congressional review or notice and comment. See id. at 386.